[S. C., ante, 17.]
Ejectment, plea not guilty. — The plaintiff claimed under a grant for 640 acres made to Mary Asher, dated March 1, 1797 and registered May 25, 1798. It appeared from the copy of a record produced) that Mary M'Cloud was indicted in Hamilton District for an assault and battery, in which Mary Asher was prosecutrix; the defendant Was found not guilty, and the proscutrix taxed with the costs. Several executions issued without effect. after which a fieri facias
was levied on this tract of land it was sold on the 12th of March, 1801; and the sheriff conveyed it to the plaintiff March 19, 1801; the conveyance was registered August 28, 1801.
The record is sufficiently regular; it was not necessary to stateverbatim the intermediate executions; the one under which the land was sold is set out verbatim, after stating the judgment and the proceedings previous thereto; but if it were necessary the intermediate executions are stated agreeably to the books of entries from which it does not appear that the formal parts in the beginning or end of a process are get out.1
1 See 1 Dall. 63, 93.